Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This communication is in response to applicant’s preliminary amendment filed on May 5, 2021 in which claims 1-19 is/are cancelled; and claims 20-39 is/are presented for examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 20: The term "relation" in claim 20 line 2 is a relative term which renders the claim indefinite.  The term "relation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 27: The term "relation" in claim 27 line 3 is a relative term which renders the claim indefinite.  The term "relation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 34: The term "relation" in claim 20 line 5 is a relative term which renders the claim indefinite.  The term "relation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 20-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,867,418  B2.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 10,867,418 B2 contain every element of claims 20-39 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  

Claims 20-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,055,862  B2.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10,055,862 B2 contain every element of claims 20-39 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  

Claims 20-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,069,865  B2.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 9,069,865  B2 contain every element of claim 20-39 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 20-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frank et al. (US Patent Application Pub. No. 2008/0065685) hereinafter “Frank” in view of Abhyanker et al. (US Patent Application Pub. No. 2008/0228719) hereinafter “Abhyanker”.

As to claim 34 Frank discloses a computing device, comprising: a processor; and a computer-readable medium having stored thereon instructions that, when executed by the processor (Frank, Abstract [15, 30] discloses instructions/program stored on computer to cause a computer device to perform functions), cause performance of operations comprising:
receiving, at the computing device, a query entered in relation to a particular user (Frank [126, 225-226], discloses wherein receiving request from a user);
discloses wherein query/request are entered on the search system and results are presented);
rendering a map on a display of the computing device (Frank [219, 225-228], discloses wherein presenting potentially interesting search results to a user upon an initialization request on the computing device);
receiving, at the computing device and from the search system, one or more
search results responsive to the query, wherein the one or more search results include a first search result that represents a personal contact associated with the particular user (Frank [189-191, 215-219], discloses displaying on the display device a visual representation of the spatial domain identified, and mapping clients provide backdrop maps on which search results from user can be displayed or overlaid corresponding to the user search entry results based on a particular location associated with the user);
	Frank is silent on receiving, at the computing device and from the search system, a location descriptor that indicates a location of the personal contact; and presenting a marker for the first search result on the map, the marker presented at a position of the map corresponding to the location of the personal contact.
However Abhyanker discloses receiving, at the computing device and from the search system, a location descriptor that indicates a location of the personal contact; and presenting a marker for the first search result on the map, the marker presented at a position of the map corresponding to the location of the personal contact (Abhyanker [12-16, 75-79], discloses geo-spatially mapping a location associated with the request when the request includes a location information that is in the database, simultaneously rendering a map with the profile having seeded data based on the geo-spatial mapping of the location associated with the request, creating a marker, visually representing the profile in the map and generating the marker with other markers indicating profiles of an adjacent business and residential listings to the location associated with the profile).
Frank and Abhyanker are analogous art because they are from the same field of endeavor, namely, systems and methods of managing search results.            before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frank and Abhyanker before him or her, to modify the system of Frank to include the geo-spatially mapping a location feature of Abhyanker with reasonable expectation that this would result in a system that is capable of geocoding or tagging a location or particular contact or interest associated with the search results by placing a marker on the associated location.  This method of improving the system of Frank was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Abhyanker.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frank with Abhyanker to obtain the invention as specified in claim 34.


As to claim 35, Frank-Abhyanker discloses the computing device of claim 34, wherein the actions comprise: accessing a contacts database of the particular user; identifying an entry in the contacts database for the personal contact; identifying from the entry an address of the personal contact; and geocoding the entry for the personal contact discloses a system for people and business search result optimization, a system includes a geo-spatial search server having an auto-add module to ensure that searches are automatically added as records in a database when results are not found and appropriately geo-tagged on a map view and a plurality of client devices coupled to the geo-spatial search server to submit queries to the geo-spatial search server and/or to offer additional information to search queries in which there are no pre-existing records in the database of the geo-spatial search server). The Examiner supplies the same rationale for the combination of references Frank and Abhyanker as in claim 34 above.


As to claim 36, Frank-Abhyanker discloses the computing device of claim 34, wherein the marker for the first search result comprises an image of the personal contact (Abhyanker [50-55], discloses wherein generating the profile while rendition of maps, wherein a map of the location associated with the request and generation of markers wherein the marker can visually represent the profile). The Examiner supplies the same rationale for the combination of references Frank and Abhyanker as in claim 34 above.


As to claim 37, Frank-Abhyanker discloses the computing device of claim 34, wherein the marker for the first search result comprises an image associated with a category of the personal contact (Abhyanker [49-55], discloses wherein generating the profile while rendition of maps, wherein a map of the location associated with the request and generation of markers wherein the marker can visually represent the profile, including automatically appending additional data, images and/or videos to the profile). The Examiner supplies the same rationale for the combination of references Frank and Abhyanker as in claim 34 above.

As to claim 38, Frank-Abhyanker discloses the computing device of claim 34, wherein the map rendered on the display of the computing device shows a limited geographic region, and the method comprises presenting a first subset of the search results that have locations within the limited geographic region on the map, and presenting a second subset of the search results that have locations outside the limited geographic region within a display area beyond the map on the display of the computing device (Abhyanker, Fig. 5 [43-47, 61-63], discloses wherein geo-spatial search server presenting search results appropriately geo-tagged on a map view and additionally providing an exploded view to display area/region extending the search results, this provides the  match module to match the profile details having the seeded data with the other profiles created in the geo-spatial environment so that a complete profile is available when the request is subsequently entered by the other users in the geo-spatial environment). The Examiner supplies the same rationale for the combination of references Frank and Abhyanker as in claim 34 above.

As to claim 39, Frank-Abhyanker discloses the computing device of claim 34, wherein the actions comprise: receiving a user-based selection of the marker for the first search result on the map; and in response to receiving the user-based selection of the discloses wherein geo-spatial search server presenting search results appropriately geo-tagged on a map view and additionally providing an exploded view to display area/region extending the search results, this provides the  match module to match the profile details having the seeded data with the other profiles created in the geo-spatial environment so that a complete profile is available when the request is subsequently entered by the other users in the geo-spatial environment). The Examiner supplies the same rationale for the combination of references Frank and Abhyanker as in claim 34 above.

Claims 20-26 and 27-33 are corresponding Method and non-transitory medium claims that recite similar limitations as of claims 34-39 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Correspondence Information
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAZU A MIAH/Primary Examiner, Art Unit 2441